Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered June 23, 2005, convicting defendant upon his plea of guilty of the crime of course of sexual conduct against a child in the second degree.
In satisfaction of an indictment charging him with course of sexual conduct against a child in the first degree, defendant pleaded guilty to course of sexual conduct against a child in the second degree. Under the terms of the plea agreement, defendant was to be sentenced to two years in prison—the minimum determinate sentence for this offense—to be followed by two years of postrelease supervision. He was sentenced accordingly and he now appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defendant entered a knowing, voluntary and intelligent guilty plea and was sentenced in accordance with the plea agreement. Therefore, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.